      Case 19-00578           Doc 28         Filed 04/24/19 Entered 04/24/19 15:23:27         Desc Main
                                               Document     Page 1 of 4
                                  UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS (CHICAGO)


  IN RE:
                                                               Case No.: 19-00578
            Dustin M. Britton                                  Chapter: 13
                                                               Hearing Date: 5/3/19

                                                   Debtor(s)   Judge A. Benjamin Goldgar (Lake)

                                                NOTICE OF MOTION

TO:    Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road, Suite 650, Lisle, IL 60532 by electronic
       notice through ECF
       Dustin M. Britton, Debtor(s), 562 Gatewood Drive, Twin Lakes, WI 53181
       David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
       through ECF



           PLEASE TAKE NOTICE that on the 5/3/19, at 9:30AM, or as soon thereafter as counsel may be
  heard, I shall appear before the Honorable Judge A. Benjamin Goldgar, Bankruptcy Judge, in the
  courtroom usually occupied by him/her at the Park City Branch Court, Courtroom B, 301 Greenleaf
  Avenue, Park City, Illinois 60085-5725 or before any other Bankruptcy Judge who may be sitting in
  his/her place and stead, and shall then and there present this Motion of the undersigned, a copy of which
  is attached hereto and herewith served upon you, and shall pray for the entry of an Order in compliance
  therewith, at which time you may appear if you so desire.

                                                 PROOF OF SERVICE

           The undersigned, an attorney, hereby certifies that I have served a copy of this Notice along with
  the attached Motion upon the parties listed above, as to the Trustee and Debtor's attorney via electronic
  notice on April 24, 2019 and as to the debtor by causing same to be mailed in a properly addressed
  envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of 5:00 PM
  on April 24, 2019.


                                                                      /s/ Joel P. Fonferko
                                                                        Attorney for Movant

  Berton J. Maley ARDC#6209399
  Rachael A. Stokas ARDC#6276349
  Peter C. Bastianen ARDC#6244346
  Joel P. Fonferko ARDC#6276490
  Laura A. Hrisko ARDC#6230993
  Brenda Ann Likavec ARDC#6330036
  Grant W. Simmons ARDC#6330446
  Codilis & Associates, P.C.
  15W030 North Frontage Road, Suite 100
  Burr Ridge, IL 60527
  (630) 794-5300
  C&A FILE (14-18-12388)

  NOTE: This law firm is a debt collector.
  Case 19-00578             Doc 28         Filed 04/24/19 Entered 04/24/19 15:23:27      Desc Main
                                             Document     Page 2 of 4


                                           CERTIFICATE OF SERVICE


       The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
along with the attached Motion upon the parties listed below, as to the Trustee and Debtor's
attorney via electronic notice on April 24, 2019 and as to the debtor by causing same to be
mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe Street,
Willowbrook, IL 60527 before the hour of 5:00 PM on April 24, 2019.
 Glenn B Stearns, Chapter 13 Trustee, 801 Warrenville Road, Suite 650, Lisle, IL 60532 by electronic notice
 through ECF
 Dustin M. Britton, Debtor(s), 562 Gatewood Drive, Twin Lakes, WI 53181
 David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic notice
 through ECF




                                                                 /s/ Joel P. Fonferko
                                                                   Attorney for Movant

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Laura A. Hrisko ARDC#6230993
Brenda Ann Likavec ARDC#6330036
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE (14-18-12388)

NOTE: This law firm is a debt collector.
  Case 19-00578       Doc 28    Filed 04/24/19 Entered 04/24/19 15:23:27            Desc Main
                                  Document     Page 3 of 4


                        UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS (CHICAGO)
IN RE:
                                                    Case No.: 19-00578
        Dustin M. Britton                           Chapter: 13
                                                    Hearing Date: 5/3/19

                                       Debtor(s)    Judge A. Benjamin Goldgar (Lake)


                 MOTION FOR RELIEF FROM THE AUTOMATIC STAY



       NOW COMES WELLS FARGO BANK, N.A., (hereinafter "Movant"), by and through
its attorneys, Codilis & Associates, P.C., and moves this Honorable Court pursuant to 11 U.S.C.
§362(d) for an Order granting Movant relief from the automatic stay and in support thereof
states as follows:


       1.      This Court has jurisdiction pursuant to 28 U.S.C. §1334 and Internal Operating
Procedure 15(a) of the United States District Court for the Northern District of Illinois, Eastern
Division;


       2.      The Debtor is indebted to Movant for which the Movant claims a valid security
interest in the property commonly known as 4135 Continental Dr, Waukegan, IL 60087;


       3.      Enforcement of this security interest has been stayed automatically by operation
of 11 U.S.C. §362 of the Bankruptcy Code upon Debtor filing of this petition on 1/9/19;


       4.      Movant is entitled to relief from the automatic stay under 11 U.S.C. Section
362(d) for the following reason(s):


                a.    According to the chapter 13 plan, the aforementioned property known as
                      4135 Continental Dr, Waukegan, IL 60087 is to be surrendered;
  Case 19-00578             Doc 28         Filed 04/24/19 Entered 04/24/19 15:23:27          Desc Main
                                             Document     Page 4 of 4


                    b.       As of 01/09/2019, the Debtor(s) is/are past due for the 07/01/18, and all
                             amounts coming due since that date. Any payments received after this
                             date may not be reflected in this default;
                    c.       As of 01/09/2019, the total pre-petition default through and including
                             1/1/19, is $7,411.81. Any payments received after this date may not be
                             reflected in this default;


         5.        This Court has authority to order that Rule 4001(a)(3) is not applicable to the
order entered in granting this motion, and Movant requests this Court so order;


         WHEREFORE, WELLS FARGO BANK, N.A. prays this Court enter an Order pursuant
to 11 U.S.C. Section 362(d) modifying the automatic stay as to Movant and for such other and
further relief as this Court may deem just and proper.
         Dated this April 24, 2019.
                                                                Respectfully Submitted,

                                                                Codilis & Associates, P.C.


                                                                By: /s/ Joel P. Fonferko

                                                                Berton J. Maley ARDC#6209399
                                                                Rachael A. Stokas ARDC#6276349
                                                                Peter C. Bastianen ARDC#6244346
                                                                Joel P. Fonferko ARDC#6276490
                                                                Laura A. Hrisko ARDC#6230993
                                                                Brenda Ann Likavec ARDC#6330036
                                                                Grant W. Simmons ARDC#6330446
                                                                Codilis & Associates, P.C.
                                                                15W030 North Frontage Road, Suite 100
                                                                Burr Ridge, IL 60527
                                                                (630) 794-5300
                                                                C&A FILE (14-18-12388)

NOTE: This law firm is a debt collector.
